COURT OF APPEALS
                                          SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                           CLERK
 BONNIE SUDDERTH                           TIM CURRY CRIMINAL JUSTICE CENTER              DEBRA SPISAK
                                                401 W. BELKNAP, SUITE 9000
JUSTICES                                      FORT WORTH, TEXAS 76196-0211              CHIEF STAFF ATTORNEY
  ELIZABETH KERR                                                                         LISA M. WEST
  J. WADE BIRDWELL                                  TEL: (817) 884-1900
  DABNEY BASSEL                                                                         GENERAL COUNSEL
  DANA WOMACK                                      FAX: (817) 884-1932                   CLARISSA HODGES
  MIKE WALLACH
  BRIAN WALKER                                    www.txcourts.gov/2ndcoa



                                             September 30, 2021

    Joseph W. Spence                                          David A. Pearson, IV
    Assistant Criminal District Attorney                      Lakeside Plaza
    Tim Curry Criminal Justice Center                         8401 Jacksboro Highway, Ste. 307
    401 W. Belknap St.                                        Fort Worth, TX 76135
    Fort Worth, TX 76196-0201                                 * DELIVERED VIA E-MAIL *
    * DELIVERED VIA E-MAIL *
                                                              Hon. David Scott Wisch
    Criminal District Clerk, Tarrant County                   Judge, 372nd District Court
    Tim Curry Criminal Justice Center                         401 W Belknap
    401 W. Belknap, 3rd Floor                                 Fort Worth, TX 76196-7119
    Fort Worth, TX 76196-0402                                 * DELIVERED VIA E-MAIL *
    * DELIVERED VIA E-MAIL *

    Hon. David L. Evans
    Regional Presiding Judge
    Tom Vandergriff Civil Courts Building
    100 N. Calhoun, 4th Floor
    Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *

    RE:              Court of Appeals Number:         02-20-00048-CR, 02-20-00049-CR
                     Trial Court Case Number:         1546892D, 1546894D

    Style:           Otis Don Trotter
                     v.
                     The State of Texas

           Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced cause. Copies of the opinion and judgment are attached and can
    also be viewed on our Court’s webpage at: http://www.txcourts.gov/2ndcoa.
                                                                 Respectfully yours,
02-20-00048-CR
September 30, 2021
Page 2




                     DEBRA SPISAK, CLERK